 

Exhibit 10.1

 

AMENDMENT TO 2015 EQUITY INCENTIVE PLAN

 

(Effective June 3, 2016)

 

Ritter Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
adopts this Amendment (this “Amendment”) to the 2015 Equity Incentive Plan (the
“2015 Plan”).

 

WITNESSETH

 

WHEREAS, the Company’s Board of Directors (the “Board”) has adopted the 2015
Plan and the Company’s stockholders have ratified the 2015 Plan;

 

WHEREAS, the Plan currently provides that the maximum aggregate number of shares
of common stock of the Company (“Company Stock”) that may be issued under the
2015 Plan is 328,289 shares, plus (ii) any shares which are subject to awards
under the Prior Plans (as defined in the 2015 Plan) which after the Effective
Date (as defined in the 2015 Plan) are forfeited or lapse unexercised or are
settled in cash and are not issued under the Prior Plans;

 

WHEREAS, the 2015 Plan currently provides that no more than 328,289 shares may
be delivered upon the exercise of incentive stock options intended to qualify
under Section 422 of the Internal Revenue Code;

 

WHEREAS, the 2015 Plan currently provides that, subject to Section 13.2 of the
2015 Plan, the maximum aggregate number of shares with respect to one or more
awards that may be granted to any one person during any calendar year under the
Plan shall be 65,657 shares;

 

WHEREAS, the Company desires to amend the 2015 Plan to (a) increase the number
of shares of company stock that may be issued under the 2015 Plan by 475,000
shares to an aggregate of (i) 803,289 shares plus (ii) any shares which were
available for grant under the Prior Plans on the effective date of the 2015 Plan
or were subject to awards under the Prior Plans which, after the effective date
of the 2015 Plan, were or are forfeited or lapse unexercised or were or are
settled in cash and are not issued under the Prior Plans; (b) increase the
number of shares that may be issued under the 2015 Plan pursuant to incentive
stock options intended to qualify under Section 422 of the Internal Revenue Code
by 475,000 shares to an aggregate of 803,289 shares; and (c) increase the
maximum aggregate number of shares with respect to one or more stock awards that
may be granted to any one person during a calendar year from 65,657 shares to
300,000 shares; and

 

WHEREAS, pursuant to Section 13.1 of the 2015 Plan, the Company may amend the
2015 Plan.

 

NOW, THEREFORE, BE IT RESOLVED, the 2015 Plan is hereby amended as follows:

 

“3.1 Number of Shares.

 

(a) Subject to Section 13.2 and Section 3.1(b), the aggregate number of Shares
which may be issued or transferred pursuant to Awards under the Plan is (i)
eight hundred three thousand two hundred eighty nine (803,289), plus (ii) any
Shares which are available for grant under the Prior Plans on the Effective Date
or are subject to awards under the Prior Plans which after the Effective Date
are forfeited or lapse unexercised or are settled in cash and are not issued
under the Prior Plans. No more than eight hundred three thousand two hundred
eighty nine (803,289) Shares may be delivered upon the exercise of Incentive
Stock Options. After the Effective Date, no awards may be granted under any
Prior Plan, however, any awards under any Prior Plan that are outstanding as of
the Effective Date shall continue to be subject to the terms and conditions of
such Prior Plan.”

 

  

 

 

“3.2 Limitation on Shares Subject to Individual Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Section 13.2, the maximum
aggregate number of Shares with respect to one or more Awards that may be
granted to any one person during any calendar year shall be 300,000 Shares;
provided, however, that the foregoing limitations shall not apply until the
earliest of: (a) the first material modification of the Plan (including any
increase in the number of shares reserved for issuance under the Plan in
accordance with Section 3.1); (b) the issuance of all of the Shares reserved for
issuance under the Plan; (c) the first meeting of stockholders at which members
of the Board are to be elected that occurs after the close of the third calendar
year following the calendar year in which occurred the first registration of an
equity security of the Company under Section 12 of the Exchange Act; or (d) such
other date required by Section 162(m) of the Code. To the extent required by
Section 162(m) of the Code, shares subject to Awards which are canceled shall
continue to be counted against the Award Limit.”

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the effective date written above.

 



  RITTER PHARMACEUTICALS, INC.         By: /s/ Michael D. Step   Name: Michael
D. Step   Title: Chief Executive Officer



 

  

 

 